United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50739
                          Summary Calendar



                   SAMUEL G. NEWTON, III; ET AL.,

                                         Plaintiffs,

            SAMUEL G. NEWTON, III; LARRY DOUGLAS; DANIEL
         JOHNSON; TERRENCE HAZEL; JOSE RIOS; JOE L. BUSTER;
                            JACKIE HINKLE,

                                         Plaintiffs-Appellants,

                               versus

          A.M. STRINGFELLOW; WILLIAM MOODY; ALFRED MORAN;
          PATRICIA A. DAY; MARY BACON; DON B. JONES; JOHN
           DAVID FRANZ; CAROL YOUNG; GARY JOHNSON; JANIE
            COCKRELL; J.E. (JIMMY) ALFORD; DAVID STACKS;
                     JEREMIAH DAVIS; GARY GOMEZ,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-02-CV-618-JN
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel G. Newton, III, Larry Douglas, Daniel Johnson,

Terrence Hazel, Jose Rios, Joe L. Buster, and Jackie Hinkle appeal

the dismissal of their civil rights action filed under 42 U.S.C. §

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 03-50739
                                         -2-

1983 for failure to state a claim upon which relief can be granted.

The plaintiffs contend that the district court erred in dismissing

their action because the prison policies and conditions they

challenged in their complaint violate their constitutional rights.

The plaintiffs further contend that the district court erred in

denying two motions for leave to amend their complaint and denying

a motion for class action maintainability.                      Plaintiffs Jose Rios

and Larry Douglas also argue that the district court erred by

severing their claims of retaliation from the instant lawsuit.

      The plaintiffs challenged various prison policies, including

the     newly    revised     Texas        Department       of    Criminal    Justice-

Institutional         Division     Administrative         Directive     03.72.     The

plaintiffs’      complaint       failed    to    allege    facts      demonstrating   a

constitutional violation.             Thus, the district court correctly

dismissed the plaintiffs’ action for failure to state a claim. See

Scanlan v. Texas A&M University, 343 F.3d 533, 536 (5th Cir. 2003).

Because    the    district        court    did    not     err    in   dismissing   the

plaintiffs’ complaint for failure to state a claim, the district

court    did    not    err   in    denying       the    motion    for   class    action

maintainability as moot.            Also, the district court did not abuse

its discretion in denying the motions for leave to amend because

the new claims the plaintiffs sought to add would have been futile.

See Ashe v. Corley, 992 F.2d 540, 542 (5th Cir. 1992).

      Lastly, the plaintiffs have not shown that the district court

abused its discretion in severing the claims of Larry Douglas and
                            No. 03-50739
                                 -3-

Jose Rios.    The facts underlying the severed claims do not arise

out of the same occurrences related to the complaints in the

instant lawsuit.    See FED. R. CIV. P. 20(a).   Moreover, the events

or omissions giving rise to the severed claims occurred in another

venue.    See 28 U.S.C. § 1391(b).

     Based on the foregoing, the judgment of the district court is

AFFIRMED.    The plaintiffs’ request for a preliminary injunction is

DENIED.